Citation Nr: 0844250	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-09 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for ulcers.

2.	Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

3.	Entitlement to service connection for melanoma of the head 
area.

4.	Entitlement to service connection for ulcers.

5.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1969, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the claims file.

The issues of entitlement to service connection for ulcers 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed January 2003 rating decision, the RO 
denied service connection for PTSD and ulcers.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating the ulcer claim.

3.	The evidence added to the claims file since that decision 
raises the possibility of substantiating the PTSD claim.

4.	The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.	Competent medical evidence does not show the veteran's 
melanoma of the head area to be causally related to his 
military service.


CONCLUSION OF LAW

1.	The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has submitted new and material evidence and 
so the PTSD claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.	The claimant has submitted new and material evidence and 
so the ulcer claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

4.	Melanoma of the head area was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In this case, the veteran 
received notice of the VCAA in August 2004.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter.

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new and material 
evidence" as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In this case, the August 2004 letter informed the veteran:

You were previously denied service connection for 
ptsd and ulcers.  You were notified of the decision 
on 01/30/03.  The appeal period for that decision 
has expired and the decision is now final.  In 
order for us to reopen your claim, we need new and 
material evidence.

*	To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  Although VA will make reasonable efforts 
to help you obtain currently existing evidence, 
we cannot provide a medical examination or 
obtain a medical opinion until your claim is 
successfully reopened.

*	In order to be considered material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.

Your claim was previously denied because a 
diagnosis of ptsd [was] not submitted and your 
ulcers neither occurred in nor were caused by 
service.  Your service medical records did not 
reveal that you had a chronic problem with the 
above stated conditions.  Therefore, the evidence 
you submit must relate to this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim.  (emphasis in original).

Thus the Board finds this letter satisfied the Kent 
requirements.

Furthermore, VA has a duty under the VCAA to assist a 
claimant, however, the Board notes that VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material evidence 
and, therefore, does not apply to the PTSD and ulcer claims.  
38 U.S.C.A. § 5103A.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's melanoma 
claim that VA has not sought.  Service treatment records, 
private and VA treatment records, and statements from the 
veteran and his representative have been associated with the 
record.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

New and Material Evidence Claims

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Ulcer Claim

As noted in the Introduction, the veteran's claim for service 
connection for ulcers was originally denied on the merits by 
the RO in a rating decision dated in January 2003 on the 
basis that the evidence was not sufficient to establish that 
the veteran's ulcers occurred in or were caused by service.  
The veteran did not appeal that decision.

The veteran filed the instant petition to reopen this claim 
in July 2004.

The old evidence

At the time of the January 2003 rating decision, the evidence 
of record consisted of the veteran's service treatment 
records, records from the Duke University Medical Center, 
Winston-Salem Health Care, Carolina Urological Associates and 
Forsyth Medical Center.

That rating decision denied the claim, "since [ulcers] 
neither occurred in nor were caused by service."  Therefore, 
the discussion of new and material evidence will be focused 
on this issue.

The additional evidence

Evidence received since January 2003 consists of: (1) the 
July 2004 examination report from Winston-Salem Health Care, 
(2) VARO Health Summary from December 2002 to January 2003, 
and (3) the veteran's testimony at the October 2008 hearing.

The report submitted by Dr. M. of Winston-Salem Health Care 
(item 1) states that the veteran has recurrent complicated 
peptic ulcer disease status post perforated duodenal ulcer 
patcher in May 1994 by Dr. C.  The VARO summary (item 2) 
includes the veteran's medical history for the purposes of 
establishing care.  To this extent, it contains reference to 
his peptic ulcer disease.  Both of these items are new 
insofar as they were not contemplated by the RO prior to the 
January 2003 rating decision; however they are not material 
in that they do not address the issues of the onset of the 
veteran's symptoms or the relationship between the veteran's 
ulcers and his military service. And therefore do not raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156.

In his August 2008 hearing testimony (item 3), the veteran 
testified that he began experiencing nausea when he ate as 
early at 1970 or 1971 with some vomiting of blood.  He also 
alluded to the possible existence of additional medical 
records held by his employer at the time.  Those additional 
records have not been obtained and associated with the file, 
so their contents cannot be determined.  However, the 
veteran's contention that symptoms of his ulcer began in the 
early 1970s, potentially within the one-year presumptive time 
period for chronic diseases, is material to the issue of 
whether this condition occurred in or was caused by the 
veteran's military service.  It is well established that lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).

Consequently, because there is evidence which suggests 
chronicity of symptoms, the new evidence does raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
veteran's attempt to reopen his claim of entitlement to 
service connection for ulcers is successful.



PTSD Claim

As noted in the Introduction, the veteran's claim for service 
connection for PTSD was originally denied on the merits by 
the RO in a rating decision dated in January 2003 on the 
basis that the evidence was not sufficient to establish a 
current diagnosis of PTSD.  The veteran did not appeal that 
decision.

The veteran filed the instant petition to reopen this claim 
in July 2004.

The old evidence

At the time of the January 2003 rating decision, the evidence 
of record consisted of the veteran's service treatment 
records, records from the Duke University Medical Center, 
Winston-Salem Health Care, Carolina Urological Associates and 
Forsyth Medical Center.

That rating decision denied the claim because the "evidence 
does not show a confirmed diagnosis of posttraumatic stress 
disorder which would permit a finding of service 
connection."  The RO additionally notes that the record does 
not indicate actual combat participation.  Therefore, the 
discussion of new and material evidence will be focused on 
these issues.

The additional evidence

Evidence received since January 2003 consists of: (1) the 
July 2004 report of a private psychiatric evaluation; (2) the 
results of a January 2007 VA medical examination; (3) VARO 
Health Summary from December 2002 to January 2003; (4) 
casualty information from the No Quarter website; (5) CURR 
request response verifying in-service stressors; and (6) the 
veteran's testimony at the October 2008 hearing.

The July 2004 private psychiatric evaluation (item 1) 
includes a diagnosis of PTSD.  As evinced by the date of the 
evaluation, this evidence was not available for consideration 
at the time of the prior claim and thus satisfies the newness 
requirement.  Likewise, as the diagnosis is the dispositive 
issue of the claim, this report satisfies the material 
requirement of 38 C.F.R. § 3.156.  Similarly, the January 
2007 VA medical examination (item 2) directly addresses the 
issue of a diagnosis of PTSD, finding, "The veteran does not 
meet DSM-IV-TR criteria for PTSD based on insufficient 
reports of PTSD avoidance and arousal symptoms."  The VARO 
summary (item 3) includes the veteran's medical history for 
the purposes of establishing care.  To this extent, it 
contains reference to PTSD and depression, stating, "Patient 
reports being currently followed for PTSD by Mental 
Health/Psychology," in contrast to the VA examination which 
indicates that the veteran has not had mental health 
treatment.  Thus the new evidence suggests a disputed 
diagnosis of PTSD, the dispositive issue, and the possible 
existence of additional treatment records.

The information regarding the death of serviceman A.S. 
retrieved from the No Quarter website (item 4) is cumulative 
and redundant of the information previously submitted on this 
topic.  As explained in the January 2003 original rating 
decision, the death of this serviceman is not in dispute.  
The question at issue is whether the veteran has PTSD.  If 
that question is answered affirmatively, then the question of 
whether this other serviceman's death contributed to the 
veteran's condition will be addressed.  The additional 
information regarding the veteran's claimed in-service 
stressors (item 5) satisfies the newness requirement, but is 
not material to the issue of whether the veteran has a 
diagnosis of PTSD.  The veteran's testimony at the hearing 
(item 6) also spoke to the veteran's in-service stressors.  
Again, this is not material to the issue of whether the 
veteran has a diagnosis of PTSD.  However, this information 
may be relevant to the service connection claim once it has 
been reopened.

Consequently, because there is competent medical evidence 
which establishes a diagnosis of PTSD as well as evidence 
that contradicts this diagnosis, the new evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the veteran's claim of 
entitlement to service connection for PTSD is reopened.



Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. § 
3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. 38 C.F.R. § 3.304(f); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Melanoma Claim

The Board acknowledges that the veteran served in the 
Republic of Vietnam during the Vietnam Era, and therefore is 
presumed exposed to herbicides such as Agent Orange.  
However, as aptly noted above, melanoma is not one of the 
diseases listed in 38 C.F.R. § 3.309(e), and as such the 
statutory presumption that certain diseases are the result of 
exposure to herbicides in service is inapplicable with 
respect to melanoma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).

Under Combee, a veteran who does not meet the requirements of 
38 C.F.R. § 3.309 does not preclude him from establishing 
service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).  Therefore, the Board will consider the veteran's 
claim under a theory of direct service connection.

The first requirement for service connection under Hickson is 
medical evidence of a current disability.  To this end, the 
veteran was diagnosed with choroidal melanoma of the right 
eye (eye tumor) in August 2000, which resulted in the loss of 
vision in his right eye.  This satisfies Hickson element (1).

The second Hickson requirement is evidence of an in-service 
incurrence or aggravation of the disease.  Service treatment 
records, including the veteran's separation examination; do 
not show a diagnosis of melanoma.  The veteran's first 
diagnosis of melanoma was in August 2000, more than three 
decades after he left service.  Furthermore, at the time of 
his separation examination, no eye abnormalities were noted.  
Since the evidence does not show in-service incurrence or 
aggravation of melanoma, the requirements of Hickson element 
(2) are not met and the claim fails on that basis.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for melanoma.  The benefit sought on 
appeal is accordingly denied.


ORDER

The claim for service connection for PTSD is reopened; and 
the appeal is granted to extent only.

The claim for service connection for ulcers is reopened; an 
the appeal is granted to this extent only.

Entitlement to service connection for melanoma of the head 
area is denied.


REMAND

Ulcers

As stated above, the Board has reopened the veteran's claim 
for entitlement to service connection for ulcers based on 
evidence which shows that the veteran has peptic ulcer 
disease and the veteran's testimony that his symptoms started 
shortly after he left service.  Once a claim has been 
reopened based on the submission of new and material 
evidence, the VA has a statutory duty to assist.  38 U.S.C.A. 
§ 5103A (f).

PTSD

Likewise, the Board has reopened the veteran's claim for 
entitlement to service connection for PTSD based on evidence 
which shows that the veteran was diagnosed with PTSD.  Once 
the PTSD claim is reopened, VA's duty to assist attaches.  
With that VA is obligated to make reasonable efforts to 
obtain relevant records.  38 U.S.C.A. § 5103A(b).  As noted 
above, the December 2002 VARO Health Summary refers to 
treatment the veteran has received for his PTSD.  Records of 
this treatment have not been associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and 
private, who have treated him for 
PTSD and/or ulcers at any time.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims 
folder.  If records are unavailable, 
a negative reply is requested.

2.	Once any additional records are 
obtained, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of his ulcers.  All indicated tests 
and studies should be accomplished, 
and clinical findings should be 
reported in detail.  The veteran's 
claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should 
provide an opinion as to whether is 
it at least as likely as not (meaning 
at least 50-percent probable) that 
any diagnosed ulcer disorder is due 
to or the result of the veteran's 
military service.  The examiner 
should also opine as to whether it is 
at least as likely as not that the 
symptoms the veteran describes evince 
a finding that the veteran's ulcer 
was present prior to August 15, 1970.

3.	After the above development is 
completed, adjudicate the claim. If 
the benefits sought are denied, 
provided the veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


